FILED
                            NOT FOR PUBLICATION                             OCT 13 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MICHAEL D’ANDREA,                                No. 10-15774

              Plaintiff - Appellant,             D.C. No. 1:09-cv-00105-JMS-
                                                 BMK
  v.

STATE OF HAWAII; et al.,                         MEMORANDUM *

              Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Hawaii
                   J. Michael Seabright, District Judge, Presiding

                           Submitted October 11, 2011 **
                                Honolulu, Hawaii

Before: O’SCANNLAIN, TALLMAN, and M. SMITH, Circuit Judges.

       Plaintiff-Appellant Michael D’Andrea appeals the district court’s summary

judgment dismissal of his claims under the First and Fourteenth Amendments,

Title VII and Hawaii Revised Statutes § 378-2, the Hawaii Whistleblowers’


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Protection Act, and Hawaii tort law. As the facts and procedural history are

familiar to the parties, we do not recite them here except as necessary to explain

our disposition. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      The district court properly concluded that the August 7, 2007 settlement

agreement bars all of D’Andrea’s claims. “As a general rule, a properly executed

settlement precludes future litigation for its parties.” Exotics Hawaii-Kona, Inc. v.

E. I. du Pont de Nemours & Co., 172 P.3d 1021, 1032 (Haw. 2007) (citation

omitted). D’Andrea agreed to release the University of Hawaii (University) and its

past and present employees and officials from all claims “whether known or

unknown, pled or unpled, suspected or unsuspected, concealed or unconcealed . . .

arising out of or relating in any way to the Litigation and the [April 11, 2007]

Complaint, including but not limited to the claims that were asserted and could

have been asserted in the Complaint.” As of April 11, 2007, the University had

initiated formal disciplinary proceedings that led to his suspension and termination.

Accordingly, D’Andrea could have brought all his claims in his first complaint.

Moreover, all of D’Andrea’s claims arise out of or relate to claims in his 2007

lawsuit.

      D’Andrea contends that the agreement does not bar his claims because his

release was not “voluntary, deliberate and informed.” Salmeron v. United States,

724 F.2d 1357, 1361 (9th Cir. 1983). This argument fails because D’Andrea has
not presented any evidence to support his conclusion. Moreover, D’Andrea, a

tenured professor with a doctorate, could reasonably be expected to understand a

settlement agreement, especially in light of his representation by three attorneys

during the settlement negotiations.

      The University also argues that summary judgment was appropriate because

D’Andrea has not presented sufficient evidence to support his claims. Because the

settlement agreement is dispositive of all claims, we need not address this

argument.

      AFFIRMED.